Citation Nr: 0612633	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD). 

Entitlement to a total disability rating due to individual 
unemployability resulting from service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1984.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that the veteran has raised the issues of 
entitlement to service connection for hypertension and heart 
disease.  These matters are referred to the originating 
agency for the appropriate action.


REMAND

During an examination in August 2003 at the William S. Hall 
Psychiatric Institute, the veteran stated that he was 
currently undergoing treatment with a psychiatrist at the 
Dorn VA Medical Center.  The records of this VA treatment are 
not currently associated with the claims folder.  The 
procurement of potentially pertinent VA medical records 
referenced by the veteran is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Moreover, the Board is of the opinion that the veteran should 
be afforded another VA psychiatric examination since the most 
recent VA examination to determine the degree of severity of 
his service-connected psychiatric disability was performed in 
April 2003 and there is no indication as to whether the 
examiner reviewed the veteran's claims folder.

In addition, the veteran has raised the issues of entitlement 
to service connection for heart disease and hypertension.  As 
these claims are inextricably intertwined with his claim for 
TDIU, his claims for service connection must be adjudicated 
before further action is taken on his TDIU claim.

While the veteran has stated that he is presently unable to 
work due to his service-connected disabilities, the evidence 
does not indicate whether his service-connected disabilities 
are sufficient by themselves to render him unemployable.  
While the examiner during the veteran's April 2003 VA 
examination noted his PTSD had moderately impaired his 
ability to maintain employment, this examination does not 
take into account all of the veteran's service-connected 
disabilities.  On Remand, following adjudication of the 
veteran's current service connection claims for heart disease 
and hypertension, the veteran should be afforded a new 
examination to ascertain whether his service-connected 
disabilities combine to render the veteran unable to secure 
or follow a substantially gainful occupation.  

The Board also notes that the appellant has not received VCAA 
notice with respect to his claim for a TDIU.  

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including 
psychiatric records from the Dorn VA 
Medical Center.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current degree of severity of his 
service-connected psychiatric disability.  
Any indicated studies must be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims folder was 
reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability.  The examiner 
should also provide an opinion concerning 
the current degree of social and 
industrial impairment resulting from the 
service-connected psychiatric disability, 
to include whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.

To the extent possible, the 
manifestations of the service-
connected psychiatric disability should 
be distinguished from those of any other 
psychiatric disorder found to be present.  

The rationale for all opinions expressed 
must also be provided.

4.  The RO should also undertake any 
indicated development with respect to the 
veteran's claims for service connection 
for heart disease and hypertension, and 
then adjudicate those claims.

5.  The veteran should be afforded a VA 
examination by an appropriate 
physician(s) to ascertain whether the 
veteran is currently unemployable due 
solely to his service-connected 
disabilities.  

The claims folder must be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.  Any 
necessary tests should be conducted, and 
clinical findings should be recorded in 
detail.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
disabilities are sufficient by themselves 
to preclude him from obtaining or 
maintaining any form of substantially 
gainful employment consistent with his 
education and occupational background.  A 
complete rationale for all conclusions 
reached should be recorded.  If these 
matters cannot be medically determined 
without resort to mere speculation or 
conjecture, this should be commented upon 
in the report.  

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claim for an 
increased rating of his PTSD and for a 
TDIU.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





